Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 SCHEDULE TO TENDER OFFER STATEMENT UNDER SECTION 14(D)(1) OR 13(E)(1) OF THE SECURITIES EXCHANGE ACT OF 1934 TEKTRONIX, INC. (Name of Subject Company) RAVEN ACQUISITION CORP. a wholly owned subsidiary of DANAHER CORPORATION (Name of Filing PersonOfferor) Common Shares, without par value (Title of Class of Securities) 879131 10 (CUSIP Number of Class of Securities) Daniel L. Comas Executive Vice President and Chief Financial Officer Danaher Corporation 2099 Pennsylvania Avenue, NW 12 th Floor Washington, D.C. 20006 (202) 828-0850 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications on Behalf of Filing Persons) Copy to: Trevor S. Norwitz, Esq. Wachtell, Lipton, Rosen & Katz 51 West 52nd Street New York, New York 10019 Telephone: (212) 403-1000 CALCULATION OF FILING FEE Transaction Valuation Amount of Filing Fee N/A N/A ¨ Check the box if any part of the fee is offset as provided by Rule 0-11(a)(2) and identify the filing with which the offsetting fee was previously paid. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: None. Form or Registration No.: Not applicable. Filing Party: Not applicable. Date Filed: Not applicable. ý Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. Check the appropriate boxes below to designate any transactions to which the statement relates: ¨ third-party tender offer subject to Rule 14d-1. ¨ issuer tender offer subject to Rule 13e-4. ¨ going-private transaction subject to Rule 13e-3. ¨ amendment to Schedule 13D under Rule 13d-2. Check the following box if the filing is a final amendment reporting the results of the tender offer: ¨ The following is a transcript from a telephonic meeting held on October 15, 2007. IMPORTANT INFORMATION This document is neither an offer to purchase nor a solicitation of an offer to sell securities. The tender offer for the outstanding shares of Raven common stock discussed today has not commenced. At the time the offer is commenced an indirect, wholly owned subsidiary of Danaher will file a tender offer statement on Schedule TO with the Securities and Exchange Commission and Raven will file a solicitation/recommendation statement on Schedule 14D-9 with respect to the offer. The tender offer statement (including an offer to purchase, a related letter of transmittal and other offer documents) and the solicitation/recommendation statement will contain important information that should be read carefully before any decision is made with respect to the tender offer. Those materials will be made available to Raven security holders at no expense to them. In addition, all of those materials (and all other offer documents filed with the SEC) will be available at no charge on the SECs Web site: www.sec.gov. MANAGEMENT DISCUSSION SECTION Operator: Good morning. My name is Sheila and Ill be your conference operator today. This call is being recorded. At this time, I would like to welcome everyone to the Danaher -Tektronix Acquisition Conference Call. All lines have been placed on mute to prevent any background noise. After the speakers remarks there will be a question and answer session. [Operator Instructions]. Id now like to turn the call over to Mr. Andy Wilson, Vice President, Investor Relations for Danaher Corporation. Sir, you may begin your conference. Andy Wilson, Vice President, Investor Relations Thank you Sheila and good morning everyone. With me on the call today from Danaher are Larry Culp, President and Chief Executive Officer; and Dan Comas, Executive Vice President and Chief Financial Officer and from Tektronix we have Rick Wills, Chairman, President and Chief Executive Officer; and Colin Slade, Senior Vice President and Chief Financial Officer. This call will be recorded and posted on both Danaher and Tektronix websites beginning tomorrow and will remain on these websites for one week. I would like to point out that in order to help you understand that companys direction well be making some forward-looking statements during the call. Including statements regarding Danahers expected results for the third quarter of 2007; the proposed transaction between Danaher and Tektronix; the expected timetable for completing the transaction; future financial and operating results; benefits and synergies of the transaction; future opportunities for the combined company and any understatements that are not statements of historical facts. These forward-looking statements are subject to a number of risks and uncertainties that could cause actual results or events to differ materially from those suggested or indicated by such forward-looking statements including conditions affecting the industries in which Tektronix operates, the uncertainty of regulatory approvals, the partys ability to satisfy the tender offer and merger agreement conditions and consummate the transactions, Danahers ability to successfully integrate Tektronixs operations and employees with Danahers existing business; the ability to realize anticipated synergies and cost savings; the anticipated impact of the transaction on Danahers earnings per share in future years; and the other factors described in Danahers Annual Report on Form 10-K for the year ended December 31st, 2006, and other SEC filings. These forward-looking statements speak only as of todays date and Danaher does not intend to update any forward-looking statements except as required by law. Well be taking questions at the end of the call as Sheila had mentioned. And with that Id like to turn the call over to Larry. H. Lawrence Culp, Jr., President and Chief Executive Officer Thanks Andy. Good morning, everyone. Given the proximity of todays call to our third quarter earnings release, which will be later this week, Id like to give you a quick update on the quarter. Our adjusted earnings per share for the quarter are expected to be at or slightly above the high-end of our previous guidance of $0.92 to $0.97 per share before the impact of approximately $0.04 per share from certain favorable tax items and the lower tax rate that we expect to record during the quarter. We will provide more color on the third quarter results as well as our outlook for the remainder of this year during our earnings call scheduled for October the 18th at 8 a.m. and we will not be providing any further comments until that time. Were speaking with you today from the headquarters of Tektronix in Beaverton, Oregon. Were very pleased to announce that the boards of both companies have reached an unanimous agreement with Danaher to make a tender offer for all the outstanding shares of Tektronix at a price of $38 per share representing a total consideration of approximately $2.8 billion including debt, transaction costs and net of tax required. We are obviously very excited about this opportunity and let me go through the rationale. Earnings first, we obviously believe Tektronix is an outstanding company with a great brand, broad global reach and technology leadership well positioned in the high growth market it serves. Tektronix, for those of you less familiar with the company, is a leading supplier of test, measurement and monitoring products and services for engineers in the communications, computer, consumer electronics, and education markets as well as military aerospace, semiconductor and a broad range of other industries worldwide. TEK has a number one position in over 80% of its revenue base. The company generated revenues for the fiscal year ended May the 26th, 2007, of approximately $1.1 billion and gross margins of over 60% and operating margins of 14%, a financial frame that we find very attractive. Tektronix is organized into two platforms, their Instruments business and their Communications business, not unlike our Electronics Test business with Fluke and Fluke Networks. Instruments generated approximately three quarters of TEKs total revenues in fiscal year 2007. Key products include oscilloscopes, logic analyzers, signal sources, spectrum analyzers and video test instruments. Typical end-users are R&D engineers who utilize these instruments to debug, validate or troubleshoot new electronic devices during the product development phase. For example, an engineer designing a new DVD player at a consumer electronics company would use these instruments as would a computer designer developing the next-generation server. Instruments is driven by a number of evolutionary and revolutionary technology trends in digital computing and communications generating demand for more stringent standards and compliance testing, which is really the sweet spot for Tektronixs Oscilloscopes and Logic Analyzers. TEK is at the forefront of creating products to support the development of smarter devices using embedded digital and wireless technologies, and lastly weve all seen the move to digital video just think about pervasiveness of HD or high definition. TEK holds a leading share in the video test segment as well. TEKs second platform is communications, which represented approximately one quarter of revenues in fiscal year 2007. Communications provide network management services and telecommunications network diagnostic products. The customers include both network equipment providers and network operators. The communications trends are also compelling driven by the growth of wireless subscribers and the roll out of 3G, the next generation of wireless services. In a highly competitive market space wireless and wireline carriers need to demonstrate quality of service and rapidly troubleshoot problems to acquire and retain subscribers. TEK has high value network optimization and monitoring applications to serve those end-user needs. Another revolution we are seeing in the technology industry is the proliferation of Internet protocol or IP. The days of traditional voice networks are ending with the advent of voice-over-IP.
